Exhibit 10.1




STOCK PURCHASE AND
REORGANIZATION AGREEMENT


This Stock Purchase and Reorganization Agreement (hereinafter the "Agreement")
is made and entered into as of September 25, 2009, by and among CaseyCorp
Enterprises, Inc., a Nevada corporation (hereinafter "CaseyCorp"),
EZSellGold.com, Inc. (“GoldCorp”) and the stockholders of GoldCorp identified on
Exhibit ‘A” hereto (collectively, the “Stockholders”).  The Stockholders are all
the stockholders of GoldCorp.


AGREEMENT


In consideration of the terms hereof, the parties hereto agree as follows:




ARTICLE I - PURCHASE AND SALE OF STOCK


1.1           Transfer of Stock


Subject to the terms and conditions hereof, on the Closing Date (as defined
below), the Stockholders shall sell, convey, transfer, assign and deliver to
CaseyCorp, and CaseyCorp shall purchase from the Stockholders, all of the issued
and outstanding common shares of GoldCorp, no par value (the “GoldCorp Stock”)
in exchange for the Purchase Price set forth in Section 1.4 below.


1.2           The Closing


The closing of this Agreement (the “Closing”) shall occur on September 25, 2009
(the “Closing Date”) at such time and location as the parties hereto shall
agree.


1.3           Deliveries at the Closing


On the Closing Date in order to effectuate the transfer of the GoldCorp Stock:


(a)  The Stockholders shall deliver to CaseyCorp certificates representing all
of the GoldCorp Stock, free and clear of any claim, lien, pledge, option,
charge, easement, security interest, right-of-way, encumbrance, restriction on
sale or transfer, preemptive right or option or any other right of any third
party of any nature whatsoever (“Encumbrance”), duly endorsed in blank for
transfer or accompanied by stock powers duly executed in blank.


(b) CaseyCorp shall deliver the consideration of the Purchase Price as set forth
in Section 1.4 below.


 
 

--------------------------------------------------------------------------------

 
 
(c) GoldCorp, the Stockholders and CaseyCorp shall each deliver all documents,
certificates, agreements and instruments required to be delivered pursuant to
Articles IV and V; and


(d)  All instruments and documents executed and delivered to any party pursuant
hereto shall be in a form and substance, and shall be executed in a manner,
reasonably satisfactory to the receiving party.


1.4           Purchase Price


Subject to the terms and conditions of this Agreement, the total purchase price
for the GoldCorp Stock (the “Purchase Price”) shall be 5,625,000 shares of
CaseyCorp common stock, $0.0001 par value (the “Consideration Shares”). The
Consideration Shares will be allocated among the Stockholders in proportion to
their holdings of GoldCorp immediately prior to the Closing.


1.5           Assistance in Consummation of the Purchase and Sale of  Stock


The Stockholders, GoldCorp and CaseyCorp shall provide all reasonable assistance
to, and shall cooperate with, each other to bring about the consummation of the
purchase and sale of the GoldCorp Stock and the other transactions contemplated
herein as soon as possible in accordance with the terms and conditions of this
Agreement.


ARTICLE II - REPRESENTATIONS AND WARRANTIES
OF GOLDCORP AND THE STOCKHOLDERS


GoldCorp and the Stockholders jointly and severally represent and warrant to
CaseyCorp, as of the date of this Agreement and as of the Closing, all as
follows in this Article II:


(a)           Each of the Stockholders is the sole and registered owner of that
number of shares of the Stock set forth opposite such Stockholder’s name on
Exhibit A with good title thereto, free and clear of any Encumbrance.


(b)           Immediately prior to the  Closing, the outstanding capitalization
of GoldCorp shall consist of 100 shares of GoldCorp Common Stock. The GoldCorp
Stockholders listed on the attached Exhibit "A" are the sole record and
beneficial owners of the issued and outstanding common stock of GoldCorp. The
shares of GoldCorp Common Stock are free from claims, liens, or other
encumbrances, and at the Closing Date said GoldCorp Stockholder will have good
title and the unqualified right to transfer and dispose of such shares GoldCorp
Common Stock.


(c)           GoldCorp has no outstanding or authorized capital stock, warrants,
options or convertible securities.


 
 

--------------------------------------------------------------------------------

 
 
(d)           The GoldCorp audited financial statements for the period from its
inception through December 31, 2008 (the “GoldCorp Audited Financial
Statements”) are true and accurate, in accordance with the books and records of
GoldCorp, and present fairly in all material respects the financial position and
results of operations of GoldCorp as of the times and for the periods referred
to therein, in each case in accordance with generally accepted accounting
principles under current United States accounting rules and regulations,
consistently applied (“GAAP”).  All of the financial books and records of
GoldCorp have been made available to CaseyCorp, and such books and records
completely and fairly record in all material respects GoldCorp’s financial
affairs, which would normally be recorded in financial books and records. There
are no material liabilities or obligations, either fixed or contingent, not
disclosed in the GoldCorp Audited Financial Statements or in any exhibit thereto
or notes thereto other than liabilities, contracts or obligations incurred in
the ordinary course of business; and no such liabilities, contracts or
obligations in the ordinary course of business constitute liens or other
liabilities which materially alter the financial condition of GoldCorp as
reflected in the GoldCorp Audited Financial Statements. GoldCorp has good title
to all assets shown on the GoldCorp Audited Financial Statements subject only to
dispositions and other transactions in the ordinary course of business, the
disclosures set forth therein and liens and encumbrances of record.


(e)           Since the date of the GoldCorp Audited Financial Statements, there
have not been any material adverse changes in the financial position of GoldCorp
except changes arising in the ordinary course of business, which changes will in
no event materially and adversely affect the financial position of GoldCorp.


(f)           GoldCorp is not a party to any material pending litigation or, to
its best knowledge, any governmental investigation or proceeding, not reflected
in the GoldCorp Financial Statements, and to its best knowledge, no material
litigation, claims, assessments or any governmental proceedings are threatened
against GoldCorp.


(g)           GoldCorp is in good standing in its jurisdiction of incorporation,
and is in good standing and duly qualified to do business in each jurisdiction
where required to be so qualified except where the failure to so qualify would
have no material negative impact on GoldCorp.


(h)           GoldCorp has (or, by the Closing Date, will have) filed all
material tax, governmental and/or related forms and reports (or extensions
thereof) due or required to be filed and has (or will have) paid or made
adequate provisions for all taxes or assessments which have become due as of the
Closing Date.


(i)           GoldCorp has not materially breached any material agreement to
which it is a party. GoldCorp has previously given CaseyCorp copies or access
thereto of all material contracts, commitments and/or agreements to which
GoldCorp is a party including all relationships or dealings with related parties
or affiliates.


(j)           GoldCorp has no subsidiaries.


 
 

--------------------------------------------------------------------------------

 
 
(k)           GoldCorp has made all material corporate financial records, minute
books, and other corporate documents and records available for review to present
management of CaseyCorp prior to the Closing Date, during reasonable business
hours and on reasonable notice.


(l)           The execution of this Agreement does not materially violate or
breach any material agreement or contract to which GoldCorp is a party and has
been duly authorized by all appropriate and necessary corporate action under
other applicable law and GoldCorp, to the extent required, has obtained all
necessary approvals or consents required by any agreement to which GoldCorp is a
party.


(m)           All disclosure information provided by GoldCorp which is to be set
forth in disclosure documents of CaseyCorp or otherwise delivered to CaseyCorp
by GoldCorp for use in connection with the transaction described herein is true,
complete and accurate in all material respects.


ARTICLE III - REPRESENTATIONS AND WARRANTIES
OF CASEYCORP.


Except as is otherwise described in the applicable Schedules, CaseyCorp
represents and warrants to CaseyCorp and the Stockholders, as of the date of
this Agreement and as of the Closing, all as follows in this Article III:


(a)  As of the Closing Date, the Consideration Stock, to be issued and delivered
to the GoldCorp Stockholders hereunder will, when so issued and delivered,
constitute, duly authorized, validly and legally issued shares of CaseyCorp
common stock, fully-paid and non-assessable.


(b)           CaseyCorp has the corporate power and authority to enter into this
Agreement and to perform its respective obligations hereunder.  The execution
and delivery of this Agreement and the consummation of the transactions
contemplated hereby have been duly authorized by all necessary corporate action,
including the board of directors of CaseyCorp.  The execution and performance of
this Agreement will not constitute a material breach of any agreement,
indenture, mortgage, license or other instrument or document to which CaseyCorp
is a party or by which its assets and properties are bound, and will not violate
any judgment, decree, order, writ, rule, statute, or regulation applicable to
CaseyCorp or its properties.  The execution and performance of this Agreement
will not violate or conflict with any provision of the Certificate of
Incorporation or by-laws of CaseyCorp.


(c)           CaseyCorp has delivered to GoldCorp a true and complete copy of
Form 10-K for the period ending December 31, 2008 and its Form 10-Q for the
periods ended March 31, 2009 and June 30, 2009 (the "CaseyCorp Financial
Statements").  The CaseyCorp Financial Statements are complete, accurate and
fairly present the financial condition of CaseyCorp as of the dates thereof and
the results of its operations for the periods then ended.  There are no
liabilities or obligations either fixed or contingent not reflected
therein.  The CaseyCorp Financial Statements have been prepared in accordance
with generally accepted accounting principles applied on a consistent basis
(except as may be indicated therein or in the notes thereto) and fairly present
the financial position of CaseyCorp as of the dates thereof and the results of
its operations and changes in financial position for the periods then ended.


 
 

--------------------------------------------------------------------------------

 
 
(d)           Since December 31, 2008, there have not been any material adverse
changes in the financial condition of CaseyCorp.


(e)           CaseyCorp is not a party to or the subject of any pending
litigation, claims, decrees, orders, stipulations or governmental investigation
or proceeding not reflected in the CaseyCorp Financial Statements or otherwise
disclosed herein, and there are no lawsuits, claims, assessments,
investigations, or similar matters, against or affecting CaseyCorp, its
management or its properties. CaseyCorp has complied in all material respects
with all laws, statutes, ordinances, regulations, rules, decrees or orders
applicable to it.


(f)           CaseyCorp is duly organized, validly existing and in good standing
under the laws of the State of Nevada; has the corporate power to own its
property and to carry on its business as now being conducted and is duly
qualified to do business in any jurisdiction where so required except where the
failure to so qualify would have no material negative impact on it.


(g)           CaseyCorp has filed all federal, state, county and local income,
excise, property and other tax, governmental and/or related returns, forms, or
reports, which are due or required to be filed by it prior to the date hereof,
except where the failure to do so would have no material adverse impact on
CaseyCorp, and has paid or made adequate provision in the CaseyCorp Financial
Statements for the payment of all taxes, fees, or assessments which have or may
become due pursuant to such returns or pursuant to any assessments received.
CaseyCorp is not delinquent or obligated for any tax, penalty, interest,
delinquency or charge.


Each such tax return or report is correct and complete in all material respects
and fully discloses and does not understate the income, taxes, expenses,
deductions and credits for the period to which it relates.  Up to and including
the Closing Date, no claim has been made against CaseyCorp by any authority in a
jurisdiction in which it does not file a return that it is or may be subject to
any taxes in that jurisdiction. CaseyCorp has not received notice of any
actions, suits, proceedings, investigations or claims pending or threatened
against CaseyCorp in respect of any taxes nor are any matters relating to any
taxes under discussion with any governmental authority.


(h)           Except as disclosed in CaseyCorp’s SEC filings, there are no
existing options, calls, warrants, preemptive rights or commitments of any
character relating to the issued or unissued capital stock or other securities
of CaseyCorp, except as contemplated in this Agreement and there exist no liens
or other securities interests in any assets of CaseyCorp.


 
 

--------------------------------------------------------------------------------

 
 
(i)           The corporate financial records, minute books, and other documents
and records of CaseyCorp have been made available to GoldCorp prior to the
Closing, shall be delivered to new management of CaseyCorp at Closing and are
correct and accurate in all material respects and reflect all decisions made by
the Board of Directors and the shareholders of CaseyCorp.


(j)           CaseyCorp has not breached, nor is there any pending, or to the
knowledge of management, any threatened claim that CaseyCorp has breached, any
of the terms or conditions of any agreements, contracts or commitments to which
it is a party or by which it or its assets are is bound.  The execution and
performance hereof will not violate any provisions of applicable law or any
agreement to which CaseyCorp is subject. CaseyCorp hereby represents that it has
no business operations or material assets and it is not a party to any material
contract or commitment other than appointment documents with its transfer agent,
and that it has disclosed to CaseyCorp all relationships or dealings with
related parties or affiliates.


           (k)           CaseyCorp common stock is currently approved for
quotation on the OTC Bulletin Board under the symbol "CCPR" and there are no
stop orders in effect or contemplated with respect thereto and no facts exist
which may give rise there. CaseyCorp has filed all reports required to be filed
by CaseyCorp pursuant to the Securities Act of 1934, as amended. CaseyCorp has
not been informed, and has no reason to believe, that its common stock will be
delisted or suspended by FINRA. CaseyCorp has fully complied will all applicable
securities laws and regulations and is not in default of any of its obligations
thereunder.


(l)           All information regarding CaseyCorp which has been provided to
GoldCorp or otherwise disclosed in connection with the transactions contemplated
herein, is true, complete and accurate in all material respects. CaseyCorp has
provided to GoldCorp all material information regarding CaseyCorp.


(m)           Immediately prior to the  Closing, the outstanding capitalization
of CaseyCorp shall consist of no more than 16,875,000 shares of common stock and
1,000 shares of Series A preferred stock.


(n)           The execution, delivery and performance of this Agreement and the
consummation of the transactions contemplated hereby will not (a) constitute a
violation (with or without the giving of notice or lapse of time, or both) of
any provision of law or any judgment, decree, order, regulation or rule of any
court or other governmental authority applicable to CaseyCorp, (b) require any
consent, approval or authorization of, or declaration, filing or registration
with, any person, except for compliance with applicable securities laws and the
filing of all documents necessary to consummate the transaction with any
governmental entity, (c) result in a default (with or without the giving of
notice or lapse of time, or both) under, acceleration or termination of, or the
creation in any party of the right to accelerate, terminate, modify or cancel,
any agreement, lease, note or other restriction, encumbrance, obligation or
liability to which CaseyCorp is a party or by which either is bound or to which
any of their assets are subject, (d) result in the creation of any material lien
or encumbrance upon the assets of CaseyCorp or the funds being delivered in
connection herewith, or (e) conflict with or result in a breach of or constitute
a default under any provision of the charter documents of CaseyCorp.


 
 

--------------------------------------------------------------------------------

 
 
(o)           CaseyCorp does not have any agreements of any nature to acquire,
directly or indirectly, any shares of capital stock, or other equity or
ownership interest in, any person, firm or corporation, or its assets.


(p)           There is no requirement to make any filing, give any notice to or
obtain any license, permit, certificate, regulation, authorization, consent or
approval of, any governmental or regulatory authorities as a condition to the
lawful consummation of the transactions contemplated by this Agreement except
for the filings, notifications, consents and approvals described in this
Agreement.


(r)           All disclosure information provided by CaseyCorp which was
delivered to GoldCorp for use in connection with the transaction described
herein is true, complete and accurate in all material respects.


(s)           As of the Closing, including the outstanding capitalization of
CaseyCorp shall be as follows:


Common Stock
 
Pre-Closing Stockholders
16,875,000
 
Former EZSell Gold, Inc. Stockholders
 
5,625,000
Total
22,500,000
Series A Preferred Stock
 
Total
1,000





ARTICLE IV
CONDITIONS PRECEDENT


4.1           Conditions Precedent to the Obligations of GoldCorp and The
GoldCorp Stockholders.


All obligations of GoldCorp under this Agreement are subject to the fulfillment,
prior to or as of the Closing and/or the Closing Date, as indicated below, of
each of the following conditions:


 
 

--------------------------------------------------------------------------------

 
 
(a)           The representations and warranties by or on behalf of CaseyCorp
contained in this Agreement or in any certificate or document delivered pursuant
to the provisions hereof shall be true in all material respects at and as of the
Closing Date as though such representations and warranties were made at and as
of such time.


(b)           CaseyCorp shall have performed and complied with all covenants,
agreements, and conditions set forth in, and shall have executed and delivered
all documents required by this Agreement to be performed or complied with or
executed and delivered by it prior to or at the Closing.


(c)           On or before the Closing Date, CaseyCorp shall have delivered to
GoldCorp certified copies of resolutions of the board of directors of CaseyCorp
approving and authorizing the execution, delivery and performance of this
Agreement and authorizing all of the necessary and proper action to enable
CaseyCorp to comply with the terms of this Agreement including the election of
GoldCorp's nominee to the Board of Directors of CaseyCorp and all matters
outlined herein.


(d)           At the Closing, all instruments and documents delivered to
GoldCorp and GoldCorp Stockholders pursuant to the provisions hereof shall be
reasonably satisfactory to legal counsel for GoldCorp.


4.2           Conditions Precedent to the Obligations of CaseyCorp.


All obligations of CaseyCorp under this Agreement are subject to the
fulfillment, prior to or at the Closing, of each of the following conditions:


(a)           The representations and warranties by GoldCorp and the GoldCorp
Stockholders contained in this Agreement or in any certificate or document
delivered pursuant to the provisions hereof shall be true in all material
respects at and as of the Closing as though such representations and warranties
were made at and as of such time.


(b)           GoldCorp shall have performed and complied with, in all material
respects, all covenants, agreements, and conditions required by this Agreement
to be performed or complied with prior to or at the Closing.


4.3           Nature and Survival of Representations.


All representations, warranties and covenants made by any party in this
Agreement shall survive the Closing and the consummation of the transactions
contemplated hereby for one year from the Closing.  All of the parties hereto
are executing and carrying out the provisions of this Agreement in reliance
solely on the representations, warranties and covenants and agreements contained
in this Agreement and not upon any investigation upon which it might have made
or any representation, warranty, agreement, promise or information, written or
oral, made by the other party or any other person other than as specifically set
forth herein.


 
 

--------------------------------------------------------------------------------

 
 
ARTICLE V
DOCUMENTS DELIVERED AT CLOSING


5.1           Documents at Closing.


At the Closing, the following documents shall be delivered:


(a) GoldCorp will deliver, or will cause to be delivered, to CaseyCorp the
following:


(i)  a certificate executed by the President and Secretary of GoldCorp to the
effect that all representations and warranties made by GoldCorp under this
Agreement are true and correct as of the Closing, the same as though originally
given to CaseyCorp on said date;


(ii)  such other instruments, documents and certificates, if any, as are
required to be delivered pursuant to the provisions of this Agreement;


(iii)  certified copies of resolutions adopted by the directors of GoldCorp
authorizing this transaction;


 (iv)  GoldCorp’s certified audit for the period ended December 31, 2008; and


(v)  all other items, the delivery of which is a condition precedent to the
obligations of GoldCorp as set forth herein.


(b) CaseyCorp will deliver or cause to be delivered to GoldCorp:


(i)  stock certificates representing the Consideration Shares to be issued as
the Purchase Price;


(ii)  a certificate of the President of CaseyCorp, to the effect that all
representations and warranties of CaseyCorp made under this Agreement are true
and correct as of the Closing, the same as though originally given to GoldCorp
on said date;


(iii)  certified copies of resolutions adopted by CaseyCorp’s board of directors
authorizing the transaction contemplated hereunder and all related matters
described herein; and


(iv)  such other instruments and documents as are required to be delivered
pursuant to the provisions of this Agreement;


 
 

--------------------------------------------------------------------------------

 
 
ARTICLE VI
INDEMNIFICATION


           6.1           Indemnification.


For a period of one year from the Closing, CaseyCorp agrees to indemnify and
hold harmless GoldCorp and the GoldCorp Shareholders, and GoldCorp agrees to
indemnify and hold harmless CaseyCorp, at all times after the date of this
Agreement against and in respect of any liability, damage or deficiency, all
actions, suits, proceedings, demands, assessments, judgments, costs and expenses
including attorney's fees incident to any of the foregoing, resulting from any
material misrepresentations made by an indemnifying party to an indemnified
party, an indemnifying party's breach of covenant or warranty or an indemnifying
party's nonfulfillment of any agreement hereunder, or from any material
misrepresentation in or omission from any certificate furnished or to be
furnished hereunder.


ARTICLE VII
COVENANTS


7.1           Tax Free Reorganization.


It is intended by the parties that the Reorganization will constitute a
reorganization within the meaning of Section 368 of the Internal Revenue Code of
1986, as amended, and the parties agree that if modification of the terms of
this Agreement in a non-material manner to attain such qualification is
necessary, they will negotiate in good faith to make such required
modifications.


7.2           ’34 Act Compliance.


CaseyCorp shall continue to comply with all of the provisions applicable to it
of the Securities Exchange Act of 1934, as amended.


ARTICLE VIII
MISCELLANEOUS


8.1           Miscellaneous.


(a)  Public Announcement.  Until the Closing, CaseyCorp shall not make or issue,
or cause to be made or issued, any announcement or written statement concerning
this Agreement or the transactions contemplated hereby for dissemination to the
general public without the prior consent of GoldCorp except, as determined by
CaseyCorp, to be required by law.


(b)  Further Assurances.  At any time, and from time to time, after the Closing
Date, each party will execute such additional instruments and take such action
as may be reasonably requested by the other party to confirm or perfect title to
any property transferred hereunder or otherwise to carry out the intent and
purposes of this Agreement.


 
 

--------------------------------------------------------------------------------

 
 
(c)  Waiver.  Any failure on the part of any party hereto to comply with any of
its obligations, agreements or conditions hereunder may be waived in writing by
the party to whom such compliance is owed.


(d)  Amendment.  This Agreement may be amended only in writing as agreed to by
all parties hereto.


(e)  Notices.  All notices and other communications hereunder shall be in
writing and shall be deemed to have been given if delivered in person or sent by
prepaid first class registered or certified mail, return receipt requested to
the following addresses:


To CaseyCorp:




To GoldCorp:


To the Stockholders:


(f)  Headings.  The section and subsection headings in this Agreement are
inserted for convenience only and shall not affect in any way the meaning or
interpretation of this Agreement.


(g)  Counterparts.  This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.


(h)  Governing Law.  This Agreement shall be construed and enforced in
accordance with the laws of the State of New York.


(i)  Binding Effect.  This Agreement shall be binding upon the parties hereto
and inure to the benefit of the parties, their respective heirs, administrators,
executors, successors and assigns.


(j)  Entire Agreement.  This Agreement and the attached Exhibits constitute the
entire agreement of the parties covering everything agreed upon or understood in
the transaction.  There are no oral promises, conditions, representations,
understandings, interpretations or terms of any kind as conditions or
inducements to the execution hereof.


(k)  Severability.  If any part of this Agreement is deemed to be unenforceable
the balance of the Agreement shall remain in full force and effect.


IN WITNESS WHEREOF, the parties have executed this Agreement the day and year
first above written.


 
 

--------------------------------------------------------------------------------

 
 
 
CaseyCorp Enterprises, Inc.

 
 
By: /s/ Eduard Musheyev
Title: President
 
 
EZSellGold.com, Inc.
 
By: /s/ Eduard Musheyev
Title: President
 
 
The Stockholders
 
 
By: /s/ Eduard Musheyev

 
 
 

--------------------------------------------------------------------------------

 
 